DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2021.

Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. PCT/US2018/052028 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-35, 37-38, 42-44, 46, 48-50, 53-58, 63-64, 68-69, 71 and 73-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Ridder (U.S. 7,734,340). De Ridder discloses (Figures 1A-2I) at least two electrodes for positioning in proximity to an ulnar nerve of a body of a subject (col. 11, lines 8-29); one or more sensors (col. 2, lines 20-25) configured to detect physiologic parameters which correlate to one or more symptoms (e.g., “hyperactivity”) indicative of withdrawal from an addictive behavior of the subject; and a pulse generator programmed to receive a sensor output based on the detected physiologic parameters and to apply a treatment stimulation to the ulnar nerve through a skin surface of the subject (col. 10, line 50-col. 11, line 7) such that the addictive behavior of the subject is reduced (col. 22, lines 37-44), wherein the pulse generator is configured to generate pulses of one or more different magnitudes, frequencies and/or durations.
Regarding claim 28, De Ridder discloses (col. 11, lines 43-45) the treatment stimulation is applied automatically based on the sensor output.
Regarding claim 29, De Ridder discloses (col. 11, lines 43-45) the treatment stimulation is applied manually based on the sensor output.
Regarding claim 30, De Ridder discloses (col. 10, line 50-col. 11, line 7) the treatment stimulation is adjustable in treatment magnitude.
Regarding claim 31, De Ridder discloses (col. 10, line 50-col. 11, line 7) the treatment stimulation is adjustable in treatment frequency.
Regarding claim 32, De Ridder discloses (col. 10, line 50-col. 11, line 7) the treatment stimulation is adjustable in treatment duration.
Regarding claim 33, De Ridder discloses (col. 13, lines 31-41) one of the at least two electrodes is configured for placement upon a wrist of the subject.
Regarding claim 34, De Ridder discloses (col. 13, lines 31-41) one of the at least two electrodes is configured for placement upon an arm of the subject.
Regarding claim 35, De Ridder discloses (col. 13, lines 31-41) one of the at least two electrodes is configured for placement upon a hand of the subject.
Regarding claim 37, De Ridder discloses (col. 21, lines 10-59) the one or more sensors is configured to detect for shaking or tremors of the subject.
Regarding claim 38, De Ridder discloses (col. 29, lines 43-57) the one or more sensors is configured to detect for a blood pressure level of the subject.
Regarding claim 42, De Ridder discloses (col. 29, lines 43-57) the one or more sensors comprise a pressure sensor.
Regarding claim 43, De Ridder discloses (col. 21, lines 10-59) the one or more sensors is configured to detect for a substance correlated to the addictive behavior.
Regarding claim 44, De Ridder discloses (col. 2, lines 20-25) the addictive behavior comprises an activity.
Regarding claim 46, De Ridder discloses (col. 21, lines 10-59, col. 29, lines 43-47) the physiologic parameters which correlate to the one or more symptoms comprise shaking or tremors, changes in heart rate, blood pressure, or sweating.
Regarding claim 48, De Ridder discloses (col. 10, line 50-col. 11, line 7) the treatment stimulation is applied at a frequency interval ranging over 0 to 100 minutes or greater.
Regarding claim 49, De Ridder discloses (col. 2, line 57-col. 3, line 4) the treatment stimulation is applied at a frequency of 5 Hz to 20 Hz.
Regarding claim 50, De Ridder discloses (col. 2, line 57-col. 3, line 4) the treatment stimulation is applied in a train of 5 pulses or up to 10 pulses.
Regarding claim 53, De Ridder discloses (Figures 1A-2I) detecting (col. 2, lines 20-25) one or more physiologic parameters via one or more sensors correlating to one or more symptoms indicative of withdrawal from an addictive behavior of a subject (e.g., “hyperactivity”); determining a treatment stimulation based on the sensor output from the detected physiologic parameters; and applying the treatment stimulation via at least two electrodes (col. 11, lines 8-29) to an ulnar nerve through a skin surface of the subject (col. 10, line 50-col. 11, line 7) via a pulse generator such that the addictive behavior of the subject is reduced (col. 22, lines 37-44), wherein the pulse generator is 
Regarding claim 54, De Ridder discloses (col. 11, lines 43-45) automatically applying the treatment stimulation.
Regarding claim 55, De Ridder discloses (col. 11, lines 43-45) manually applying the treatment stimulation.
Regarding claim 56, De Ridder discloses (col. 10, line 50-col. 11, line 7) adjusting a treatment magnitude of the treatment stimulation.
Regarding claim 57, De Ridder discloses (col. 10, line 50-col. 11, line 7) adjusting a treatment frequency of the treatment stimulation.
Regarding claim 58, De Ridder discloses (col. 10, line 50-col. 11, line 7) adjusting a treatment duration of the treatment stimulation.
Regarding claim 63, De Ridder discloses (col. 21, lines 10-59) detecting for shaking or tremors of the subject.
Regarding claim 64, De Ridder discloses (col. 29, lines 43-57) detecting a blood pressure level of the subject.
Regarding claim 68, De Ridder discloses (col. 29, lines 43-57) the one or more sensors comprise a pressure sensor.
Regarding claim 69, De Ridder discloses (col. 21, lines 10-59) the one or more sensors is configured to detect for a substance correlated to the addictive behavior.
Regarding claim 71, De Ridder discloses (col. 21, lines 10-59, col. 29, lines 43-47) detecting for shaking or tremors, changes in heart rate, blood pressure, or sweating.
Regarding claim 73, De Ridder discloses (col. 10, line 50-col. 11, line 7) applying the treatment stimulation at a frequency interval ranging over 0 to 100 minutes or greater.
Regarding claim 74, De Ridder discloses (col. 2, line 57-col. 3, line 4) applying the treatment stimulation at a frequency of 5 Hz to 20 Hz.
Regarding claim 75, De Ridder discloses (col. 2, line 57-col. 3, line 4) applying the treatment stimulation in a train of 5 pulses or up to 10 pulses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 52, 62 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder (U.S. 7,734,340) in view of Terry, Jr. et al (U.S. 8,700,163). De Ridder discloses the claimed invention except for one or more sensors configured to detect for a presence of sweat of the subject. Terry, however, discloses .
Both Terry and De Ridder disclose stimulating a nerve in order to alleviate a symptom of addiction and/or withdrawal. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors for sensing withdrawal such as tremors, as taught by De Ridder, with the sensor that detects sweat of Terry, because the applicant has not disclosed the sensor that detects sweat provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor that senses withdrawal symptoms such as tremor, as taught by De Ridder, because De Ridder is able to sense a patient condition and provide stimulation based on the information gathered as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.
Regarding claim 52, Terry discloses (col. 2, lines 33-44) an interface in communication with the pulse generator, wherein the interface is configured to provide positive enforcement to the subject for a reduction in the addictive behavior.
Regarding claim 62, Terry discloses (claim 1) detecting for a presence of sweat of the subject.
Regarding claim 77, Terry discloses (col. 2, lines 33-44) displaying positive enforcement to the subject for a reduction in the addictive behavior.

Claims 39-41, 59-61, are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder (U.S. 7,734,340). De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors is configured to detect for dehydration level of the subject. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the dehydration sensor, because the applicant has not disclosed the use of a dehydration sensor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal by applying nerve stimulation as in the claims. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.
Regarding claim 40, De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors is configured to detect for impedance level of the subject. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the impedance sensor, because the applicant has not disclosed the use of an impedance sensor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal by applying nerve stimulation as in the claims. Therefore, it would have been 
Regarding claim 41, De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors comprises an accelerometer. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the accelerometer, because the applicant has not disclosed the use of an accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal by applying nerve stimulation as in the claims. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.
Regarding claim 59, De Ridder discloses the claimed invention but does not disclose expressly the stimulation of the wrist. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the TENS device as taught by De Ridder, with the stimulation of the wrist, because the applicant has not disclosed the stimulation through a wrist provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with TENS device as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal using nerve stimulation as in the claim. Therefore, it would have been an obvious matter of 
Regarding claim 60, De Ridder discloses the claimed invention but does not disclose expressly the stimulation of the arm. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the TENS device as taught by De Ridder, with the stimulation of the arm, because the applicant has not disclosed the stimulation through an arm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with TENS device as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal using nerve stimulation as in the claim. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.
Regarding claim 61, De Ridder discloses the claimed invention but does not disclose expressly the stimulation of the hand. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the TENS device as taught by De Ridder, with the stimulation of the hand, because the applicant has not disclosed the stimulation through a hand provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with TENS device as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal using nerve stimulation as in the claim. Therefore, it would have been an obvious matter of 
Regarding claim 65, De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors is configured to detect for dehydration level of the subject. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the dehydration sensor, because the applicant has not disclosed the use of a dehydration sensor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal by applying nerve stimulation as in the claims. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.
Regarding claim 66, De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors is configured to detect for impedance level of the subject. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the impedance sensor, because the applicant has not disclosed the use of an impedance sensor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and 
Regarding claim 67, De Ridder discloses the claimed invention but does not disclose expressly the one or more sensors comprises an accelerometer. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensors that sensor for other withdrawal symptoms such as tremor, as taught by De Ridder, with the accelerometer, because the applicant has not disclosed the use of an accelerometer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensor as taught by De Ridder, because De Ridder is able to treat addiction and withdrawal by applying nerve stimulation as in the claims. Therefore, it would have been an obvious matter of design choice to modify De Ridder’s system to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 45, 47, 51, 70 and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792